Case: 20-10749     Document: 00515802361         Page: 1     Date Filed: 03/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 30, 2021
                                  No. 20-10749
                                                                         Lyle W. Cayce
                                                                              Clerk
   Chief Michael S. Owl Feather-Gorbey,

                                                           Plaintiff—Appellant,

                                       versus

   Administrator Federal Bureau of Prisons Grand
   Prairie; Federal Bureau of Prisons United States,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CV-26


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Chief Michael S. Owl Feather-Gorbey, federal prisoner # 33405-013,
   moves this court for authorization to proceed in forma pauperis (IFP)
   following the district court’s denial of his Federal Rule of Civil Procedure
   60(b) motions challenging the dismissal without prejudice of his complaint


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10749        Document: 00515802361         Page: 2    Date Filed: 03/30/2021




                                     No. 20-10749


   as barred by 28 U.S.C. § 1915(g). Feather-Gorbey has failed to show that he
   should be allowed to proceed IFP on appeal under § 1915(g). See Baños v.
   O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). Further, his argument that the
   district court violated his right of access to the courts lacks merit. See Carson
   v. Johnson, 112 F.3d 818, 821 (5th Cir. 1997). Accordingly, Feather-Gorbey’s
   motion for leave to proceed IFP is DENIED. Further, because the facts
   surrounding the IFP decision are “inextricably intertwined” with the merits
   of the issues raised in Feather-Gorbey’s Rule 60(b) motions, his appeal from
   the district court’s denial of these motions is frivolous and is DISMISSED.
   See 5th Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir.
   1997). Feather-Gorbey’s motions for judicial notice are DENIED. See Fed.
   R. Evid. 201(b). And in any event, to the extent that he seeks to supplement
   the record in support of his IFP motion, the new evidence that he has
   provided fails to show that he is in imminent danger as a result of the denial
   of medical care.
           The dismissal of this appeal counts as a strike under § 1915(g). See
   Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015). Feather-Gorbey is
   CAUTIONED that he has been barred previously and remains barred from
   proceeding IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g). He is further CAUTIONED that frivolous, repetitive,
   or otherwise abusive filings will invite the imposition of additional sanctions,
   which may include dismissal, monetary sanctions, and restrictions on his
   ability to file pleadings in this court and any court subject to this court’s
   jurisdiction. To avoid sanctions, Feather-Gorbey should review any pending
   appeals and actions he may have pending and move to dismiss any frivolous
   ones.




                                          2